-.




               THE     ATR-ORNEY             GENERAL
                          OFTEXAS




Honorable Homer Garrison, Jr.
Director, Department of Public Safety
canp Mabry
Austin, Texas

Attention! J. B. Draper

Dear Sirs                           Opinion No. O-6061
                                    Re: Privileged character of accident
                                        reports made to Department of Pub-
                                        lic Safety under Sets. 39, 40, 41
                                        and 42, Art. 6687b, V.A.C.S.

        Plaintiff and defendant in an a&ion for damages were involved in a
traffic aoaident between an automobile and a truck on a public highway. A
State Highway Patrohnan investigated the occurrenoe and made his report to
the Deprtment.

        Attorneys for the defendant have propomded mitt.% interrogatories
to one of your employees, who, presumably, is in charge of the records of
such reports. These questions seekc

        1.   The employee's name and addressi
        2.   A statement of the records, under her supervision and control;
        3.   To ascertain whether a report covering the litigated accident
                was filed; and
        4.   A correct copy of such accident report.

        You wish to be advised what questions should be answered.

        ?% quote from m opinion of our Supreme Court, decided on May 10,
194, in Ezmvn & Root, Inc., VS. Haddad, discussing the questions you
have raised:

"The statutes under which the Patrolman acted in reporting the accident
are Sections 39, 40, 41 and 42 of Article 6687b, Vernon's Texas Civil
Statutes. . . .

"The Court of Civil Appeals held that the report was a privileged oommun-
ioation, for which reason the trial court erred in admitting same, or any
part thereof, in evidence. . . . We here quote same in full as the opin-
ion of the Court on the construction of the statutes above quoted with
respect to the question of whether or not the Roensch report was a privi-
leged communication. It is as follows:
Honorable Homer Garrison, Jr., page 2 (o-6061)



elm approw of the judgment of the Court of Civil Appeala in reversing the
judgment of the trial court and remanding the cause, because the trial court
erred in admittingthe entire report made by patrolman Roensoh to the Depart-
ment of Atblio Safety. 175 S.W. Znd., 269. However, that report is not a
privileged communication under Sec. 42, of Art. 6687b, Vernon's Anno. Civ.
Stat. This is made clear by a consideration of Seas. 39"and 40 of the same
article. Sec. 39 requires reports of accidents of "every person involved,"
that is, by every party to the accident, and provides that such reports
"shall be deemed privileged connnunications." Roensch's report was called
for by Sec. 43 as the findings of an officer investigating the accident,
and it says nothing about any such report being privileged. Clearly, then,
the purpose of Sec. 42 is to qualify the 'blanketprivilege extending to
reports made by "persons invclveda~by Sec. 39, in two partiaulars, namely
(1) to permit the Department of Public Safety to disclose the identity of
any person involved in an accident, when such is not know or when such
person denies his presence at the accident; and '2) to permit the Depart-
ment of Public Safety to certify that such report was made, to prove that
any person claiming to have made the report has or has not made it.

"~Obvicusly, Roensch's report, as such, is a hearsay statement and should
be excluded at another trial, if objected to on that ground, except such
parts thereof only as may tend to impeach eny direct evidence given by
Roensoh. . . .*"

        It is cur opinion the court's decision in that case settles the
question. The parties to a pending action certainly would be entitled to
have a copy of the accident report. How else would they know whether the
witnesses' evidence might be subject to impeachment, if in fact it should
be.

        This department has ruled to the seme ePfecz in Opinions No. o-2044,
and o-4402, copies of which are attached hereto.

        It is cur advice that all the questions propounded should be answer-
ed and that a copy of the accident report should be furnikhed.

                                                 Very truly yours

APPROVED Jm 6, 1944                      A’ITO9XTY    GIBERAL   OF   TEXAS
/s/Gee. P. Ble,ckburn
(Acting)                                  &   /s/ Elbert Hooper
ATTORREYGENEW  OF TEXAS
                                                     Elbert Hcoper
Approved                                                 Assistant
Opinion Committee
By BWB Chairman

EH;db:egw